                  Case 3:21-cv-05321 Document 1 Filed 05/03/21 Page 1 of 13




1

2

3

4

5
                             UNITED STATES DISTRICT COURT
6                      WESTERN DISTRICT OF WASHINGTON AT TACOMA

7     FREDRICK E. STRUNK, as Administrator
      of the Estate of LYNNE G. STRUNK,
8     deceased; on behalf of the Estate of LYNNE       NO.
      GAY STRUNK; and on behalf of
9     FREDRICK E. STRUNK, surviving spouse;            COMPLAINT FOR DAMAGES
      and BRIAN P. DONAHUE, surviving adult            [MEDICAL NEGLIGENCE]
10    child, individually,
                                    Plaintiffs,
11            v.

12    THE UNITED STATES OF AMERICA,

13                                  Defendant.

14

15          COME NOW THE PLAINTIFFS, by and through their attorneys of record, Otorowski

16   Morrow & Golden, PLLC, and for their causes of action against the defendant allege as follows.

17                               I. IDENTIFICATION OF PLAINTIFFS

18          1.1     FREDRICK E. STRUNK, as Administrator of the Estate of LYNNE G. STRUNK.

19   The Plaintiff, Fredrick E. Strunk, brings this action as Administrator of the Estate of Lynne G.

20   Strunk, deceased, in his representative capacity on behalf of the Estate of Lynne G. Strunk, on

21   behalf of Fredrick E. Strunk, surviving spouse, and on behalf of Brian P. Donahue, surviving adult

22   child. Fredrick E. Strunk, was appointed as Administrator of the Estate of Lynne G. Strunk on

23   January 2, 2019 in Pierce County Superior Court, Cause No. 19-4-02150-3. At all times material

24   COMPLAINT FOR DAMAGES                                           OTOROWSKI MORROW & GOLDEN, PLLC
     [MEDICAL NEGLIGENCE]                                                       ATTORNEYS AT LAW
     Page 1 of 13                                                            298 WINSLOW WAY WEST
                                                                      BAINBRIDGE ISLAND, WASHINGTON 98110
                                                                        (206) 842-1000; (206) 842-0797 Fax
                  Case 3:21-cv-05321 Document 1 Filed 05/03/21 Page 2 of 13




1    hereto, Lynne G. Strunk received health care services from United States Army d/b/a Madigan

2    Army Medical Center, and Madigan Endoscopy Center & Gastroenterology Clinic, and their

3    partners, employees, agents and/or ostensible agents, and there existed a fiduciary health care

4    provider-patient relationship between Lynne G. Strunk and defendants. At all times material

5    hereto, deceased, Lynne G. Strunk, resided in Tacoma, Pierce County, WA.

6           1.2    FREDRICK E. STRUNK, INDIVIDUALLY. At all times material hereto, plaintiff,

7    Fredrick E. Strunk, was the surviving spouse of Lynne G. Strunk, and resided in Tacoma, Pierce

8    County, WA. Fredrick E. Strunk brings his individual claims through Fredrick E. Strunk, as

9    Administrator of the Estate of Lynne G. Strunk.

10          1.3    BRIAN P. DONAHUE. At all times material hereto, plaintiff, Brian P. Donahue,

11   was a surviving adult child of Lynne G. Strunk, and resided in Lakewood, Pierce County, WA.

12   Brian P. Donahue brings his claims individually through Fredrick E. Strunk, Administrator of the

13   Estate of Lynne G. Strunk.

14                                II. IDENTIFICATION OF DEFENDANT

15          2.1    UNITED STATES OF AMERICA. United States of America, is the proper party

16   to this action brought pursuant to statutory provisions of the Federal Tort Claims Act seeking

17   money damages for personal injury and wrongful death caused by the negligent or wrongful acts

18   and omissions of one or more federal government employees while acting within the scope of their

19   federal employment. Title 28 U.S.C. §§ 1346(b), 1402, 2401(b), 2402, 2671 – 2680, et seq.

20   (hereinafter referred to as “FTCA”). Plaintiffs’ allegations herein after are against one or more

21   federal employees who are employed by the United States Army d/b/a Madigan Army Medical

22   Center, and Madigan Endoscopy Center & Gastroenterology Clinic are “federal agencies” as

23   defined in the FTCA. 28 U.S.C.§ 2671.

24   COMPLAINT FOR DAMAGES                                          OTOROWSKI MORROW & GOLDEN, PLLC
     [MEDICAL NEGLIGENCE]                                                      ATTORNEYS AT LAW
     Page 2 of 13                                                           298 WINSLOW WAY WEST
                                                                     BAINBRIDGE ISLAND, WASHINGTON 98110
                                                                       (206) 842-1000; (206) 842-0797 Fax
                   Case 3:21-cv-05321 Document 1 Filed 05/03/21 Page 3 of 13




1            2.2    At all times material hereto, Madigan Army Medical Center was a military hospital

2    under the command of the Army Medical Department of the U.S. Army, formerly known as the

3    Army Medical Service (AMS). Madigan Army Medical Center is an agency of the United States

4    of America. The United States of America, Defendant herein, through its agency, the Department

5    of U.S. Army, at all times material, owned, operated and controlled the healthcare facilities known

6    as Madigan Army Medical Center and Madigan Endoscopy Center & Gastroenterology Clinic in

7    Tacoma, Pierce County, Washington. Defendant United States of America staffed said healthcare

8    facilities and was authorized to provide healthcare services and treatment to the military personnel

9    and their dependents at home and abroad.

10          2.3 At all times material hereto, Madigan Army Medical Center and Madigan Endoscopy

11   Center & Gastroenterology Clinic provided health care services and treatment to Lynne G. Strunk,

12   through its partners, employees, agents and/or ostensible agents, including but not limited to Lucas

13   Leonard, M.D. and there existed a fiduciary health care provider-patient relationship between

14   Madigan Army Medical Center and Madigan Endoscopy Center & Gastroenterology Clinic, its

15   partners, employees, agents and/or ostensible agents, and Lynne G. Strunk.

16          2.5     Upon plaintiffs’ information and belief, Lucas Leonard, M.D. was an employee,

17   agent, or ostensible agent of Madigan Army Medical Center and Madigan Endoscopy Center &

18   Gastroenterology Clinic.

19                      III. ADMINISTRATIVE PRE-FILING COMPLIANCE

20          3.1     On December 5, 2019, Claims for Damages on behalf of Fredrick E. Strunk,

21   individually and on behalf of the Estate of Lynn G. Strunk, and Brian P. Donahue individually,

22   pursuant to the FTCA, were submitted to and received by the Office of the Center Judge Advocate.

23

24   COMPLAINT FOR DAMAGES                                            OTOROWSKI MORROW & GOLDEN, PLLC
     [MEDICAL NEGLIGENCE]                                                        ATTORNEYS AT LAW
     Page 3 of 13                                                             298 WINSLOW WAY WEST
                                                                       BAINBRIDGE ISLAND, WASHINGTON 98110
                                                                         (206) 842-1000; (206) 842-0797 Fax
                  Case 3:21-cv-05321 Document 1 Filed 05/03/21 Page 4 of 13




1           3.2     Defendant United States of America has failed to make final disposition of these

2    claims within six months of December 05, 2019. Therefore, the above-entitled action is timely

3    pursuant to 28 U.S.C. §2675(a).

4           3.3     Plaintiffs Fredrick Ernest Strunk and Brian Patrick Donahue have satisfied all

5    applicable requirements of 28 U.S.C. §§2401 and 2675.

6           3.4     On December 5, 2019, pursuant to RCW 4.96 et al., Otorowski Morrow & Golden,

7    PLLC, attorneys for plaintiffs, presented their claims for damages to the designated agents of

8    United States Army d/b/a Madigan Army Medical Center and Madigan Endoscopy Center &

9    Gastroenterology Clinic to receive claims for damages under RCW 4.96.

10          3.5     On December 6, 2019, Timothy L. Spellman, Attorney-Advisor for the Department

11   of The Army, accepted service of the Claims for Damages for Fredrick Ernest Strunk and Brian

12   Patrick Donahue, on behalf of the United States Army; Lucas Leonard, M.D.; Madigan Army

13   Medical Center and Madigan Endoscopy Center & Gastroenterology Clinic; and on behalf of

14   himself, all designated to receive claims for damages under RCW 4.96.

15          3.6     More than 61 calendar days have elapsed since the presentment of the Claim for

16   Damages to the designated agents for United States Army and this action against United States

17   Army is timely.

18                                 IV. JURISDICTION AND VENUE

19          4.1     This Federal District Court has jurisdiction because this action is brought pursuant

20   to and in compliance with 28 U.S.C. §§ 1346(b), 2671–80, commonly known as the Federal Tort

21   Claims Act, which vests exclusive subject matter jurisdiction of the Federal Tort Claims Act in

22   Federal District Court.

23

24   COMPLAINT FOR DAMAGES                                           OTOROWSKI MORROW & GOLDEN, PLLC
     [MEDICAL NEGLIGENCE]                                                        ATTORNEYS AT LAW
     Page 4 of 13                                                             298 WINSLOW WAY WEST
                                                                       BAINBRIDGE ISLAND, WASHINGTON 98110
                                                                         (206) 842-1000; (206) 842-0797 Fax
                   Case 3:21-cv-05321 Document 1 Filed 05/03/21 Page 5 of 13




1            4.2     The United States of America may be served with process in accordance with Rule

2    4(i) of the Federal Rules of Civil Procedure by serving a copy of the Summons and Complaint on

3    the United States Attorney Teresa Gorman, Acting United States Attorney for the Western District

4    of Washington by certified mail, return receipt requested at her office:

5            U.S. Attorney’s Office Western District of Washington
             700 Stewart Street, Suite 5220
6            Seattle, WA 98101-1271

7            Service is also affected by serving a copy of the Summons and Complaint on Merrick B.

8    Garland, Attorney General of the United States of America, by certified mail, return receipt

9    requested at:

10           The Attorney General’s Office
             ATTN: Civil Process Clerk
11           U.S. Department of Justice
             950 Pennsylvania Avenue, NW
12           Washington, DC 20530-0001

13           4.3     Venue is proper in this district pursuant to 28 U.S.C. § 1391(e) and 28 U.S.C. §

14   §1402(b) because the United States of America is a Defendant, the Plaintiffs reside in this district

15   and have their domicile in this district, and no real property is involved in the action. Venue is also

16   proper in this district because a substantial part of the events or omissions giving rise to the claim

17   occurred within this judicial district.

18                                    V. STATEMENT OF THE FACTS

19           5.1     Prior to the incidents giving rise to these claims, Lynne Gay Strunk was a 66-year-

20   old woman with myasthenia gravis (hereafter “MG”), chronic kidney disease, COPD,

21   hyperlipidemia and hypothyroidism who complained of dysphagia. She received her care at

22   Madigan Army Medical Center. Lynne Strunk lived at home with her husband, able to perform

23

24   COMPLAINT FOR DAMAGES                                              OTOROWSKI MORROW & GOLDEN, PLLC
     [MEDICAL NEGLIGENCE]                                                          ATTORNEYS AT LAW
     Page 5 of 13                                                               298 WINSLOW WAY WEST
                                                                         BAINBRIDGE ISLAND, WASHINGTON 98110
                                                                           (206) 842-1000; (206) 842-0797 Fax
                  Case 3:21-cv-05321 Document 1 Filed 05/03/21 Page 6 of 13




1    normal activities of daily living. She was treated with Cellcept (an immunosuppressant) and

2    prednisone for MG.

3           5.2     On June 2, 2016, a barium swallow test showed: “Esophageal dysmotility with

4    corkscrewing during swallowing and delayed transit likely secondary to patient's myasthenia

5    gravis.”

6           5.3     On November 17, 2016, an upper GI endoscopy or esophagogastroduodenoscopy

7    (hereafter “EGD”) was performed at Madigan Army Medical Center and the esophagus was dilated

8    for the EGD procedure using a Savary dilator.

9           5.4     On November 19, 2017, Mrs. Strunk saw Lucas Leonard, M.D. in the Madigan

10   Endoscopy Center & Gastroenterology Clinic and he arranged for an upper GI endoscopy with

11   dilation as well as colonoscopy for complaints of diarrhea.

12          5.5     On December 6, 2017 the upper GI endoscopy and dilation were performed first,

13   followed by the colonoscopy. The endoscopy findings were notable for diffuse esophageal

14   candidiasis. Mucosal biopsies were taken in the stomach; the exact location was not indicated.

15          5.6     After returning home from the upper GI endoscopy on December 6, 2017, Mrs.

16   Strunk developed abdominal pain, then dyspnea.

17          5.7     On December 7, 2017 Mrs. Strunk was taken to the Emergency Department at

18   MultiCare Tacoma General Hospital where she was intubated for respiratory failure and shock.

19   An abdominal CT showed free air and fluid in the peritoneum. She was taken emergently to

20   surgery where a five cm posterior gastric body “perforation” was identified and surgically repaired.

21   Surgical cultures grew gram negative rods and candida. Broad spectrum antibiotics including

22   antifungals were administered for two weeks. She was on the ventilator for three weeks. MG was

23   treated with her chronic meds as well as IVIG. Renal function was also impaired.

24   COMPLAINT FOR DAMAGES                                            OTOROWSKI MORROW & GOLDEN, PLLC
     [MEDICAL NEGLIGENCE]                                                        ATTORNEYS AT LAW
     Page 6 of 13                                                             298 WINSLOW WAY WEST
                                                                       BAINBRIDGE ISLAND, WASHINGTON 98110
                                                                         (206) 842-1000; (206) 842-0797 Fax
                   Case 3:21-cv-05321 Document 1 Filed 05/03/21 Page 7 of 13




1           5.8     On January 6, 2018 a follow-up abdominal CT scan was performed that showed

2    several small abdominal fluid collections, the largest of which was about 3 cm. 15 ml of pus was

3    drained by Image-guided percutaneous drainage, or “IR.” Cultures grew candida. Mrs. Strunk

4    was placed back on antibiotics, including fluconazole.

5           5.9     On January 20, 2018, IV antifungal medication was changed from fluconazole to

6    micafungin. She improved and antibiotics were stopped after two weeks. She was able to be

7    discharged to a skilled nursing facility on January 29, 2018.

8           5.10    On February 5, 2018, Mrs. Strunk was readmitted to Tacoma General Hospital with

9    hypercalcemia, nausea, vomiting and dehydration. She was found to be taking both Rocalcitrol

10   and Vitamin D supplements. These were stopped and her calcium improved, as did her nausea

11   and vomiting. She was discharged on February 9, 2018.

12          5.11    On March 6, 2018, Mrs. Strunk returned to the Tacoma General Emergency

13   Department with fever, abdominal pain, nausea and vomiting. An abdominal CT scan showed

14   inflammatory changes within the peritoneal fat and omentum that were more prominent than on

15   earlier studies. The ER doctor concluded that this represented infarction of the omentum and sent

16   her back to the skilled nursing facility.

17          5.12    On March 11, 2018 Mrs. Strunk returned to the Tacoma General Emergency

18   Department with fever. Mrs. Strunk was given IV Compazine and immediately developed

19   respiratory distress and was intubated. She was sedated to the point of unresponsiveness and

20   admitted to ICU. Her D-dimer was elevated, and duplex scans revealed bilateral DVT. She was

21   anticoagulated. She could not have CT-A because of a dye allergy so the possibility of PE was

22   not confirmed. She was treated with heparin, then Xarelto.

23

24   COMPLAINT FOR DAMAGES                                           OTOROWSKI MORROW & GOLDEN, PLLC
     [MEDICAL NEGLIGENCE]                                                       ATTORNEYS AT LAW
     Page 7 of 13                                                            298 WINSLOW WAY WEST
                                                                      BAINBRIDGE ISLAND, WASHINGTON 98110
                                                                        (206) 842-1000; (206) 842-0797 Fax
                   Case 3:21-cv-05321 Document 1 Filed 05/03/21 Page 8 of 13




1           5.13    Mrs. Strunk was felt to have a flare of MG and was given IVIG. She was able to

2    be extubated, but then developed CHF. She was supported with BiPAP and did not require

3    reintubation. She continued to complain of vomiting. She had another EGD, once again showing

4    candida esophagitis. She was treated with fluconazole. She was given another course of

5    antibiotics when there was persistent fluid collection in the abdomen as well as possible

6    pneumonia.

7           5.14    On April 4, 2018 Mrs. Strunk was discharged. Discharge medications included,

8    among others, cipro, flagyl and simvastatin (all drugs than can worsen symptoms of MG.).

9           5.15    On April 5, 2018 Mrs. Strunk was readmitted with severe diffuse weakness,

10   encephalopathy, dehydration/renal failure, lactic acidosis and pneumonia. She was initially given

11   IVIG and antibiotics, but became unresponsive. She was transitioned to comfort care and was

12   transferred to hospice where she passed away on April 14, 2018.

13                                VI. LIABILITY AND NEGLIGENCE

14          6.1     This is an action for professional negligence, medical malpractice, and wrongful

15   death against the defendant brought pursuant to the laws of the United States of America and the

16   state of Washington, to include 28 U.S.C. § 1346, the Federal Tort Claims Act, and RCW 7.70 et

17   seq.

18          6.2      Plaintiffs hereby notify defendants, The United States of America, United States

19   Army d/b/a Madigan Army Medical Center, and Madigan Endoscopy Center & Gastroenterology

20   Clinic that they are pleading all theories of recovery and bases for liability available pursuant to

21   law to include negligence, lack of informed consent, and otherwise failure to render the necessary

22   medical care and treatment that Lynne G. Strunk required.

23

24   COMPLAINT FOR DAMAGES                                            OTOROWSKI MORROW & GOLDEN, PLLC
     [MEDICAL NEGLIGENCE]                                                        ATTORNEYS AT LAW
     Page 8 of 13                                                             298 WINSLOW WAY WEST
                                                                       BAINBRIDGE ISLAND, WASHINGTON 98110
                                                                         (206) 842-1000; (206) 842-0797 Fax
                   Case 3:21-cv-05321 Document 1 Filed 05/03/21 Page 9 of 13




1           6.3      Duty: Defendant United States of America and its agents, ostensible agents,

2    employees, and assigns had a fiduciary healthcare provider-patient relationship with Lynne G.

3    Strunk. As a result of this healthcare provider-patient relationship, defendant United States of

4    America and its agents, ostensible agents, employees, and assigns owed duties to provide

5    reasonably prudent medical care, including but not limited to, properly, adequately and timely

6    manage, evaluate, monitor, treat, diagnose, intervene, refer and consult regarding Lynne Strunk’s

7    upper GI endoscopy with dilation; properly inform Lynne Strunk of material risks to their approach

8    to treatment; properly obtain Lynne Strunk’s informed consent to treatment; and otherwise render

9    the necessary care that Lynne Strunk required.

10          6.4      Defendant United States of America is vicariously liable for the negligent acts and

11   omissions of its agents, ostensible agents, employees, and assigns including nurses, medical

12   assistants, physician assistants, and doctors providing health care treatment to patients on its

13   premises.

14          6.5      Breach: Defendant United States of America and its agents, ostensible agents,

15   employees, and assigns breached its duties of providing reasonably prudent medical care to Lynne

16   Strunk in one or more of the following respects:

17                a. In failing to timely and properly monitor Lynne Strunk;

18                b. In failing to timely and properly manage Lynne Strunk;

19                c. In failing to timely and properly perform complete and thorough assessments and

20                   examinations of Lynne Strunk;

21                d. In failing to timely and properly diagnose Lynne Strunk;

22                e. In failing to timely and properly treat Lynne Strunk;

23

24   COMPLAINT FOR DAMAGES                                            OTOROWSKI MORROW & GOLDEN, PLLC
     [MEDICAL NEGLIGENCE]                                                        ATTORNEYS AT LAW
     Page 9 of 13                                                             298 WINSLOW WAY WEST
                                                                       BAINBRIDGE ISLAND, WASHINGTON 98110
                                                                         (206) 842-1000; (206) 842-0797 Fax
                 Case 3:21-cv-05321 Document 1 Filed 05/03/21 Page 10 of 13




1           Defendant’s failures to provide reasonably prudent medical care to plaintiffs further

2    include, but are not limited to, the following:

3                  i.       Informed Consent for high-risk upper GI endoscopy procedure. Defendant

4           failed to properly inform Mrs. Strunk of the material risks to its approach to treatment and

5           obtain her informed consent to its approach to treatment. An upper GI endoscopy with

6           dilation was a contraindicated procedure for a patient taking prednisone and Celcef for

7           esophageal dysmotility with corkscrewing during swallowing and myasthenia gravis.

8           Extra care is required of a physician performing an upper GI endoscopy on a patient taking

9           prednisone or Celcef because of the effects these medications have on tissue in the

10          digestive system.

11                ii.       Lucas Leonard, M.D. In proceeding with the endoscopy and dilation

12          procedure and the failure to adequately perform the procedure on December 6, 2017, Lucas

13          Leonard, M.D. caused the five cm posterior gastric body perforation. The standard of care

14          required Dr. Lucas to monitor where the upper GI endoscopy wire was located during the

15          procedure; to ensure it was being inserted and placed correctly; and to re-insert the scope

16          following upper GI endoscopy to check for bleeding. Dr. Lucas’ failure to recognize and

17          treat the perforation immediately following the upper GI endoscopy procedure was below

18          the standard of care.

19               iii.       Failure to Monitor, Transfer or Refer. It was negligent and below the

20          standard of care to discharge Mrs. Strunk following the procedure. The standard of care

21          required Mrs. Strunk’s medical providers at Madigan Endoscopy Center &

22          Gastroenterology Clinic to keep her in the recovery room for post-operative monitoring of

23          her symptoms.

24   COMPLAINT FOR DAMAGES                                           OTOROWSKI MORROW & GOLDEN, PLLC
     [MEDICAL NEGLIGENCE]                                                       ATTORNEYS AT LAW
     Page 10 of 13                                                           298 WINSLOW WAY WEST
                                                                      BAINBRIDGE ISLAND, WASHINGTON 98110
                                                                        (206) 842-1000; (206) 842-0797 Fax
                  Case 3:21-cv-05321 Document 1 Filed 05/03/21 Page 11 of 13




1                 iv.          Negligent Care. Defendants otherwise failed to render the necessary

2           reasonably prudent health care Lynne G. Strunk required in a manner to be proven at trial.

3           6.6         At all material times, the employees, agents, or representatives of the United States

4    of America were negligent and caused the injuries sustained by the Plaintiffs.

5           6.7         As a direct and proximate result of the negligence, recklessness, willfulness, and

6    gross negligence of Defendant’s agents, employees, representatives and/or ostensible agents, as

7    described herein, the plaintiff’s decedent, Lynne Strunk, suffered severe injuries that ultimately

8    resulted in her death on April 5, 2018.

9                                       VII. INJURIES AND DAMAGES

10          7.1         Injuries and Damages of Lynne Strunk: The deviation from the standards of

11   reasonable medical care by Ms. Strunk’s providers at Madigan Army Medical Center and Madigan

12   Endoscopy Center & Gastroenterology Clinic caused the chain of events including the causation

13   or exacerbation of the gastrointestinal infections that led to her need for multiple hospital visits,

14   diagnostic testing, transfer to skilled nursing and hospice, and ultimately her untimely death. As a

15   direct and proximate result of the negligence by attending medical providers, employees, and

16   agents of Madigan Army Medical Center and Madigan Endoscopy Center & Gastroenterology

17   Clinic Mrs. Strunk suffered severe and permanent injuries that caused her mental, emotional, and

18   physical pain, suffering, discomfort, anxiety, and stress up to and including her death

19          7.2         Injuries and Damages of Fredrick E. Strunk: As a direct and proximate result of

20   defendants’ negligence and breach of duties, plaintiff, Fredrick E. Strunk, surviving spouse of

21   Lynne Strunk personally experienced mental and emotional distress associated with the chain of

22   events including the causation or exacerbation of the gastrointestinal infections that required

23   multiple hospital visits, diagnostic testing, transfer to skilled nursing and hospice, and ultimately

24   COMPLAINT FOR DAMAGES                                                OTOROWSKI MORROW & GOLDEN, PLLC
     [MEDICAL NEGLIGENCE]                                                            ATTORNEYS AT LAW
     Page 11 of 13                                                                298 WINSLOW WAY WEST
                                                                           BAINBRIDGE ISLAND, WASHINGTON 98110
                                                                             (206) 842-1000; (206) 842-0797 Fax
                   Case 3:21-cv-05321 Document 1 Filed 05/03/21 Page 12 of 13




1    the untimely death of his spouse, Lynne Strunk. As a direct and proximate result of defendants’

2    negligence and breach of duties, Fredrick E. Strunk has also suffered past economic and

3    noneconomic damages and will continue to suffer noneconomic damages including but not limited

4    to loss of consortium; mental and emotional pain, suffering, and distress.

5            7.3     Injuries and Damages of Brian P. Donahue: As a direct and proximate result of

6    defendants’ negligence and breach of duties, plaintiff, Brian P. Donahue, surviving adult child of

7    Lynne G. Strunk personally experienced mental and emotional distress associated with the chain

8    of events including the causation or exacerbation of the gastrointestinal infections that required

9    multiple hospital visits, diagnostic testing, transfer to skilled nursing and hospice, and ultimately

10   the untimely death of his mother, Lynne Strunk. As a direct and proximate result of defendants’

11   negligence and breach of duties, Brian P. Donahue has also suffered noneconomic damages

12   including but not limited to loss of parental consortium; mental and emotional pain, suffering, and

13   distress.

14           7.4     Damages will be proven at the time of trial and damage amounts will be deemed

15   reasonable and proper as determined by the trier of fact.

16                 VIII. LIMITED WAIVER OF PHYSICIAN/PATIENT PRIVILEGE

17           8.1     Pursuant to RCW 5.60.060(4)(b) and Fed. R. Evid. 501, plaintiffs hereby waive the

18   physician/patient privilege only insofar as necessary to place any and all alleged damages at issue

19   at the time of trial, as might be required by statute or amended statute or case law interpreting the

20   statutes of the state of Washington. It should be understood that plaintiffs’ actions do not constitute

21   a waiver of any of their constitutional rights and that the defendants are not to contact any treating

22   physicians without first notifying counsel for the plaintiffs so they might bring the matter to the

23   attention of the Court and seek appropriate relief, including imposing limitations and restrictions

24   COMPLAINT FOR DAMAGES                                              OTOROWSKI MORROW & GOLDEN, PLLC
     [MEDICAL NEGLIGENCE]                                                          ATTORNEYS AT LAW
     Page 12 of 13                                                              298 WINSLOW WAY WEST
                                                                         BAINBRIDGE ISLAND, WASHINGTON 98110
                                                                           (206) 842-1000; (206) 842-0797 Fax
                 Case 3:21-cv-05321 Document 1 Filed 05/03/21 Page 13 of 13




 1   upon any desire or intent by the defendants to contact past or subsequent treating physicians ex

 2   parte pursuant to the rule announced in Loudon v. Mhyre, 110 Wn.2d 675 (1988); and Smith v.

 3   Orthopedics International, Ltd., P.S., 170 Wn.2d 659 (2010). See Youngs v. PeaceHealth and

 4   Glover v. State, 179 Wn.2d 645, 316 P.3d 1035 (2014).

 5                                       PRAYER FOR RELIEF

 6          WHEREFORE, plaintiffs pray for judgment against the defendants by way of damages in

 7   such amounts as might be proven at the time of trial and decided and determined by the trier of

 8   fact as reasonable and just under the evidence, as well as for costs and disbursements herein

 9   incurred, and for such other relief as the Court may deem just and equitable.

10

11          DATED this 3rd day of May, 2021.

12                                                        Otorowski Morrow & Golden, PLLC

13
                                                      By: /s/ Jane Morrow
14                                                       Jane Morrow, WSBA # 22533
                                                         Lara A. Wilcox, WSBA # 43229
15                                                       298 Winslow Way W.
                                                         Bainbridge Island, WA 98110
16                                                       (206) 842-6891
                                                         Email: jm@medilaw.com
17                                                               lw@medilaw.com
                                                         Attorneys for Plaintiffs
18

19

20

21

22

23

24   COMPLAINT FOR DAMAGES                                           OTOROWSKI MORROW & GOLDEN, PLLC
     [MEDICAL NEGLIGENCE]                                                       ATTORNEYS AT LAW
     Page 13 of 13                                                           298 WINSLOW WAY WEST
                                                                      BAINBRIDGE ISLAND, WASHINGTON 98110
                                                                        (206) 842-1000; (206) 842-0797 Fax
